Filed 6/8/15 P. v. Randall CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



                                                       COPY
              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Butte)
                                                            ----

THE PEOPLE,                                                                                  C076559

                   Plaintiff and Respondent,                                     (Super. Ct. No. CM038288,
                                                                                         CM038867)
         v.

JUSTIN O’NEAL RANDALL,

                   Defendant and Appellant.




         On February 27, 2013, defendant Justin O’Neal Randall pried open the window of
a residence, entered, and stole items from the home, including money.
         On March 5, 2013, defendant and two other males entered an inhabited residence.
One of the men pointed a firearm at the inhabitant. They stole a laptop computer,
PlayStation game console, and a television.
         Defendant pleaded no contest to first degree robbery (Pen. Code, §§ 211, 213,
subd. (a)(1)(A))1 and first degree burglary (§ 459), and admitted a strike allegation
(§ 1170.12, subds. (a)-(d)). The trial court sentenced defendant to a stipulated term of 14



1   Undesignated statutory references are to the Penal Code.

                                                             1
years eight months in state prison, imposed various fines and fees, ordered $3,445 and
$680 in victim restitution, and awarded 428 days of presentence credit (373 actual and 55
conduct).
       Defendant appeals. He did not obtain a certificate of probable cause.
       We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief that sets forth the facts of the case and requests this court to review the record and
determine whether there are any arguable issues on appeal. (People v. Wende (1979)
25 Cal.3d 436.) Defendant was advised by counsel of the right to file a supplemental
brief within 30 days of the date of filing of the opening brief. More than 30 days elapsed
and we received no communication from defendant. Having undertaken an examination
of the entire record, we find no arguable error that would result in a disposition more
favorable to defendant.
                                       DISPOSITION
       The judgment is affirmed.



                                                    RENNER                      , J.



We concur:



 HULL                        , Acting P. J.



 MAURO                       , J.




                                              2